This is an appeal from a decision and award of the Workmen’s Compensation Board finding causal relationship between a condition of renal tuberculosis of February 14, 1954 and an accident sustained by the claimant on February 15, 1945. The sole issue presented by this appeal is that of causal relationship. Claimant, while working for the same employer, sustained an accident on February 15, 1945 when he struck his left foot on a step. Following this injury his left ankle became infected as a result of a pre-existing pulmonary tuberculosis lesion. This appeal is directed to the part of the award covering a period from February 14, 1954 to April 14, 1955 based upon the finding that the renal tuberculosis or tuberculosis of the kidneys was a result of the accident sustained on February 15, 1945. Three physicians testified for the claimant to the effect that the tuberculosis in the kidneys spread from the previous bone infection in the ankle, that in their opinion it was not associated with a pulmonary lesion, and that the incidence to renal tuberculosis is much higher in extra-pulmonary cases than in pulmonary cases. Two physicians for the carrier testified that the renal tuberculosis was unrelated to the bone infection in the ankle and that the tuberculosis in the ankle was arrested. In their opinion it was associated with an active lesion in the left lung. On this issue of causal relationship, the medical experts were in sharp dispute, but in our opinion a question of fact was presented and there was substantial evidence to sustain the decision and award made by the board. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Bergan, J. P., Gibson, Herlihy and Reynolds, JJ., concur.